t c memo united_states tax_court edward fridovich transferee petitioner v commissioner of internal revenue respondent docket no filed date steven c greene for petitioner judith c winkler for respondent memorandum opinion jacobs judge this case was submitted to the court fully stipulated under rule rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code on date respondent issued to edward fridovich a notice of transferee_liability with respect to assets petitioner - - received from the estate of martin fridovich the estate deceased petitioner’s father’s estate in the amount of dollar_figure ' t the date notice of transferee_liability listed the following assets as having been distributed to petitioner date cash dollar_figure big_number to various attorneys big_number to various attorneys big_number cayman islands trust big_number total big_number the total value of the property distributed to petitioner in the settlement and distribution agreement recorded in polk county records or pincite was also enumerated in the notice of transferee_liability property value attorney’s fee obligations dollar_figure direct payment endorsed to bogenschutz big_number goldstein industrial park lot acres big_number industrial park lot acres lots big_number and sold to mannheim auctions as part of a 6986-acre tract for dollar_figure dollar_figure per acre industrial park lot sec_2 and part of big_number payment of maintenance fees for industrial park lots forgiveness of debt due the estate and wllc impact fee credits total big_number in sum according to the notice of transferee_liability the total value of distributions made to petitioner was cash dollar_figure property big_number total big_number petitioner concedes that he is liable as transferee of the assets from the estate in the amount of dollar_figure a portion of the petitioner concedes that the estate distributed the following assets with a dollar_figure value to him date cash dollar_figure big_number to various attorneys big_number to various attorneys big_number cayman islands trust big_number total big_number petitioner further concedes the following value of the distributed assets as enumerated in the settlement and distribution agreement recorded in polk county records or pincite property value attorney’s fee obligations dollar_figure direct payment endorsed to bogenschutz big_number goldstein industrial park lot acres big_number industrial park lot acres lots big_number and sold to mannheim auctions as part of a 6986-acre tract for dollar_figure dollar_figure per acre industrial park lot sec_2 and part of big_number payment of maintenance fees for industrial park lots forgiveness of debt due the estate and wllc impact fee credits total big_number in sum petitioner conceded that the estate distributed the following assets to him cash dollar_figure property big_number total big_number q4e- dollar_figure total unpaid estate_tax liability of the estate unless the statute_of_limitations or the doctrine_of laches bars the assessment of this liability thus following concessions by both parties the issue to be decided is whether the statute_of_limitations or alternatively the doctrine_of laches bars respondent from assessment and collection of the dollar_figure transferee_liability against petitioner the stipulation of facts and the attached exhibits are incorporated herein the stipulated facts are hereby found at the time the petition was filed petitioner resided in fort lauderdale florida background on date martin fridovich died testate petitioner served as personal representative of the estate until date when he was replaced by his brother anthony fridovich the estate_tax_return on date the estate filed a form_706 u s estate_tax_return reflecting dollar_figure in tax due it paid dollar_figure pursuant to sec_6166 the estate elected to defer payment of the balance dollar_figure for years and to thereafter pay the balance in annual installments of dollar_figure each - - estate of fridovich v commissioner docket no on date respondent mailed a notice_of_deficiency to the estate determining that the estate owed an additional dollar_figure in estate_tax thereafter on date the estate commenced a case in this court contesting respondent’s determinations which case was assigned docket no docket no estate of fridovich v commissioner that case was set to be heard on date the case settled and on date the following documents were filed and respective actions taken pursuant to a joint stipulation a sdollar_figure interim assessment was authorized this court granted the parties’ motion to stay further proceedings postponing entry of decision until the final installment of tax was due or paid whichever occurred earlier and the estate and respondent entered into a closing_agreement agreeing that a certain cayman islands trust created by martin fridovich was a sham for income gift and estate_tax purposes and that the estate would be considered the actual owner of the trust’s assets for income estate and gift_tax purposes the estate did not pay any of the required estate_tax installments pursuant to its sec_6166 election but instead requested extensions of time with respect to the tax installments due for and the requests for extensions were granted in date the estate requested a further extension of time for payment of its estate_tax liability until date on date this request was denied because the estate defaulted on its installment_agreement its sec_6166 election was terminated as of date as of date the estate had paid dollar_figure of its estate_tax liability on date the estate remitted dollar_figure with its original form_706 and on date the estate remitted dollar_figure the estate paid dollar_figure in interest on date respondent filed a motion for entry of decision in docket no on date this court granted respondent’s motion and entered a decision reflecting a dollar_figure unpaid estate_tax liability the date decision was not appealed on date the estate filed an offer_in_compromise regarding its estate_tax liabilities on date respondent rejected the offer on date the estate filed a second offer_in_compromise on date respondent rejected this offer west lakeland land co inc the major asset of the estate was a 100-percent stock ownership of west lakeland land co inc wllc a land development s_corporation anthony fridovich was president of wllc from until when the company was liquidated on may wllc’s assets were transferred to a florida limited_partnership west lakeland land co limited_partnership wllc ltd in exchange for a 99-percent limited_partnership_interest in wllc ltd fridovich holdings inc owned by debbie fridovich petitioner’s sister and anthony fridovich held a 1-percent general_partnership interest in wllc ltd on date the internal_revenue_service filed notices of federal_tax_lien against wwlc ltd naming the partnership as nominee of the estate on date wllc ltd brought suit against the united_states see west lakeland land co ltd partnership v united_states case no 96-1157-civ-t-21 m d fla to quiet title with respect to the partnership property and for release of liens on date wllc ltd filed for bankruptcy under chapter see in re west lakeland land co ltd partnership case no 96-14434-8ci bankr m d fla appeal docketed no 1609-civ-t25e m d fla date on date the partnership filed an adversary complaint against the united_states in its bankruptcy case challenging the validity of the government’s nominee liens see west lakeland land co ltd partnership v united_states bankr bankr m d fla appeal docketed no 98-548-civ-t23a m d fla date on date the bankruptcy court entered a judgment and opinion finding that the nominee liens were invalid and of no legal force or effect from date through date the date the stipulation herein was filed the estate was under the jurisdiction of the polk county circuit_court probate division on date respondent sent a notice of transferee_liability to petitioner discussion as stated supra petitioner has conceded that he is liable as transferee of the assets of the estate in the amount of dollar_figure unless the statute_of_limitations or alternatively the doctrine_of laches bars respondent from assessment and collection of the dollar_figure transferee_liability against petitioner respondent maintains that neither the statute_of_limitations nor the doctrine_of laches precludes assessment and collection of petitioner’s transferee_liability petitioner disagrees we first address the statute_of_limitations issue pursuant to sec_6501 the commissioner ha sec_3 years after an estate files its return in which to assess the tax or commence a court_proceeding without assessment for the collection of the tax with respect to the case before us the period of limitations for assessment would have expired on date years after date the date the estate return was filed however on date respondent mailed a notice_of_deficiency to the estate on date the estate timely filed a petition docket no pursuant to sec_6503 and sec_301 a -i1 proced admin regs the period of limitations on assessment and collection of a deficiency is suspended for days after a notice_of_deficiency is mailed once a proceeding regarding the deficiency is placed on the tax_court docket the period of limitations is further suspended until the tax_court decision becomes final and for an additional days thereafter the date notice_of_deficiency mailed to the estate immediately suspended the period of limitations for assessment leaving days on the statute docket no remained on the tax_court docket until date when this court entered its decision in the case the decision became final days thereafter namely date it was not appealed see sec_7481 sec_7483 as a consequence of these actions the period of limitations in docket no was suspended from date the date the notice_of_deficiency was mailed to the estate until date the date the decision became final plus an additional days thereafter or date see sec_7481 sec_7483 thus the days that remained on the period of limitations for assessment after the notice was mailed is tacked on to the suspension_period with respect to the filing of a petition in this court date resulting in date being the expiration date of the period of limitations for - assessment in docket no see sec_6501 sec_6503 pursuant to sec_6901 the period of limitations for assessment of a liability against an initial transferee i sec_1 year after the expiration of the period of limitations for assessment against the transferor see eg 111_tc_172 affd 213_f3d_1173 9th cir here as noted the period of limitations for assessment of the liability did not expire with respect to the estate until date and with respect to petitioner before date which was days after the date date the notice of transferee_liability was sent to petitioner consequently the notice of transferee_liability to petitioner was timely and the statute_of_limitations did not bar respondent from assessment and collection of the dollar_figure estate_tax liability against petitioner we now turn to petitioner’s alternative argument that the doctrine_of laches operates to preclude respondent’s assessment and collection of the liability owed by petitioner the doctrine_of laches bars a claim when the following three elements are present there was a delay in asserting a right or a claim the delay was inexcusable and there is undue prejudice to the party against whom the claim is asserted see eg 120_f3d_1199 11th cir 749_f2d_223 5th cir the doctrine_of laches can be raised only by one who comes into equity with clean hands see eg 613_f2d_612 6th cir the timeliness of government claims is governed by the statutes of limitations enacted by congress see 310_us_414 there was no inexcusable delay by respondent in asserting the claim of transferee_liability against petitioner nor does petitioner come before the court with clean hands during the period when respondent was prevented from taking action to assess and collect the estate_tax liability from the estate all of the estate’s assets were distributed from a sham cayman islands trust created by martin fridovich to the trust beneficiaries and thereafter transferred by them to wllc although the estate owed tax and interest in in an amount greater than its assets it continued to distribute assets to the estate beneficiaries in lieu of paying the estate_tax petitioner was a beneficiary of the estate receiving distributions as well as the original personal representative of the estate he was aware of the estate’s tax_liability when he received the distributions from the estate to conclude we hold that the doctrine_of laches does not bar respondent from assessment and collection of the dollar_figure estate_tax liability against petitioner to reflect the foregoing decision will be entered under rule
